



RULES FOR PAYMENT OF MEETING FEES, RETAINERS AND EXPENSES
TO THE BOARD OF DIRECTORS OF
FARM BUREAU LIFE INSURANCE COMPANY


1.
Non-management directors receive an annual retainer of $16,000 to be paid on a
quarterly basis. Directors that serve on both the FBL Financial Group and Farm
Bureau Life boards will receive the higher of the two retainers paid to
non-management directors, but not both. The retainer will not be offset by fees
received as a director of Farm Bureau P&C and Western Ag.



The retainer is to compensate the director for:


a.    Securing the necessary time, commitment and talents of the elected
director.
b.
Brief informational updates and follow-up meetings that do not entail the review
and work attendant to a regularly scheduled board meeting.



2.
Additionally, the Chairman of the Board will receive $1,500 per meeting,
committee chairmen will receive $1,000 per committee meeting, non-management
directors receive a fee of $1,200 for each regularly scheduled board meeting
attended and $750 for each committee meeting attended. Attendance may be by
telephone or video conference when circumstances require participation by such
means. When joint board meetings are held simultaneously with affiliated or
subsidiary companies, the director will receive only one meeting fee.



3.
Directors are reimbursed for travel expenses incurred in attending board or
committee meetings. Mileage will be paid at the Internal Revenue Service
reimbursement rate, to and from the meeting site or to and from the airport.



4.
The Internal Revenue service requires receipts on items such as lodging, air
travel and other major expenses in order to classify these expenses as
reimbursable to directors instead of income.



5.
Retainers, meeting fees and expenses are paid quarterly, initiated by the
corporate office. Expense forms need to be completed and submitted by each
director for reimbursement of their expenses.



6.
Non-management directors will receive grants of equity instruments of FBL
Financial Group, Inc., in such form and amount and at such time, as is
periodically determined by the Management Development and Compensation Committee
of FBL Financial Group, Inc.



7.
Directors who are not present at two or more scheduled meetings of the Board in
a calendar year will not receive any grant of any equity interest in FBL
Financial Group, Inc., in the following calendar year, and will forfeit payment
of one quarterly retainer amount for each of the second or more Board meetings
not attended in a calendar year. This penalty may be waived only by vote of the
Board of Directors in appropriate circumstances.






